23 F.3d 400NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
In re Wesley A. GARNER;  In re Dorothy F. Garner, Debtors.Holmes P. HARDEN, Trustee;  Wesley A. Garner;  Dorothy F.Garner, wife;  Tar Heel Farm Credit, ACA,Plaintiffs-Appellees,andBYRD REALTY COMPANY, INCORPORATED, Plaintiff,v.NORTH CAROLINA FARM BUREAU MUTUAL INSURANCE COMPANY,Defendant-Appellant.
No. 93-2248.
United States Court of Appeals, Fourth Circuit.
Argued April 11, 1994.Decided May 9, 1994.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  James C. Fox, District Judge.  (CA-93-122-MISC-5, BK-88-1765-SO-5)
Robert Scott Brown, Yates, McLamb & Weyher, Raleigh, NC for Appellant.
David Franklin Mills, Mast, Morris, Schultz & Mast, P.A., Smithfield, NC, for Appellees.
O. Craig Tierney, Jr., Yates, McLamb & Weyher, Raleigh, NC, for Appellant.
George B. Mast, Mast, Morris, Schulz & Mast, P.A., Smithfield, NC, for Appellees.
E.D.N.C.
AFFIRMED.
Before WILKINSON and HAMILTON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
North Carolina Farm Bureau Insurance Company (the Insurance Company) appeals the district court's decision to affirm the bankruptcy court's award of summary judgment in favor of Tar Heel Farm Credit (the Mortgagee).  The action arose when the Insurance Company denied liability under its insurance policy for fire damage to real property.  In the proceedings below, the Insurance Company asserted that no party had an insurable interest in the realty and, therefore, no party was entitled to the insurance proceeds.


2
The bankruptcy court held that the Mortgagee had an insurable interest in the real property and was, therefore, entitled to the insurance proceeds compensating for the fire damage to that property.  Accordingly, the bankruptcy court awarded summary judgment to the Mortgagee.  The district court affirmed the summary judgment, adopting the reasoning of the bankruptcy court.


3
Our review of the briefs and consideration of the arguments of the parties have revealed that this appeal is without merit.  Accordingly, we affirm the judgment of the district court for the reasons stated in that court's order.  Harden v. North Carolina Farm Bureau Insurance Co., No. S-91-00362-AP (E.D.N.C. August 17, 1993).

AFFIRMED